STATE OF LOUISIANA

                                     COURT OF APPEAL

                                        FIRST CIRCUIT



                                      NO. 2021 CA 1547



                                  SINIA ROSARIO DURON

                                            VERSUS


f'        STATE OF LOUISIANA, THROUGH THE DEPARTMENT OF
               PUBLIC SAFETY AND CORRECTIONS, WESTCO
             BREATHALYZER, LLC AND WESTCO SYSTEMS, LLC
                                                    Judgment Rendered: .   SUN 0 6 2022


                                      On Appeal from the
                                   22nd Judicial District Court
                               In and for the Parish of St. Tammany
                                        State of Louisiana
                                   Trial Court No. 2016- 10612


                         Honorable Raymond S. Childress, Judge Presiding



     Cristian P. Silva
                                                   Attorneys for Plaintiff A
                                                                           - ppellant,
     Christian Sauce
                                                   Sinia Rosario Duron
     Harvey, LA


     Tammy Karas Griggs                            Attorney for Defendant -Appellee,
     Covington, LA
                                                   Westco Breathalyzers, LLC (incorrectly
                                                   referred to as Westco Breathalyzer,
                                                   LLC)




                BEFORE: WHIPPLE, C. J.,
                                              PENZATO, AND HESTER, JJ.
  HESTER, J.


          Plaintiff appeals a judgment denying her motion to set aside an order of
  dismissal on grounds of abandonment pursuant to La. Code Civ. P. art. 561.             For the


  following reasons, we reverse the July 13, 2021 judgment denying plaintiff's motion
  to vacate and set aside the February 11, 2021 order of dismissal; vacate and set aside

 the February 11, 2021 order of dismissal; and remand for further proceedings.
                       FACTS AND PROCEDURAL HISTORY

         On February 12, 2016, plaintiff, Sinia Rosario Duron, filed          a "   Petition for


 Damages and Other Equitable Relief' against the State ofLouisiana, Westco Systems,
 LLC,'    and Westco Breathalyzers, LLC. In her petition, Ms. Duron sought damages


 connected with Westco Breathalyzers' removal of an ignition interlock device on her

 vehicle that was ordered to be installed by the State because ofher arrest for Operating
 a Vehicle while Intoxicated, a violation of La. R. S. 14: 98.       Westco Breathalyzers

 answered Ms. Duron' s suit on April 12, 2016.

         The State filed an exception ofno right of action which was denied. Thereafter,
 the State filed an Answer on February 3,           2017,   and eventually entered into a

 settlement agreement with Ms. Duron. A "Consent Judgment" was signed by the trial
court on October 23, 2017, making the settlement agreement a judgment of the court,
and an order was signed on October 3, 2019, dismissing Ms. Duron' s claims against
the State and reserving her rights against Westco Breathalyzers.

         On October 9, 2019, Ms. Duron filed a " Motion to Set for Trial on the Merits"
requesting a trial date from the trial   court.
                                                  Thereafter, Westco Breathalyzers filed a
 Motion and Order to Dismiss        as Abandoned" under La. Code Civ. P. art. 561,


contending that Ms. Duron' s discovery requests sent to Westco Breathalyzers on
September 9, 2016, were the last step toward prosecution and were more than three


 Upon joint motion, Westco Systems, LLC was dismissed from the matter by an order signed on
April 19, 2016.


                                             N
    years prior to Ms. Duron' s October 9, 2019 motion to set a trial. Westco Breathalyzers

    attached an order requesting that the matter be dismissed or alternatively that it be set

    for a hearing. The trial court signed the order setting the issue for a status conference.
    Ms. Duron opposed the motion to dismiss, contending that there were steps in the
    prosecution after September 9, 2016, and the matter was not abandoned. Ms. Duron
    attached several documents to her opposition.

           After being continued, Westco Breathalyzers' motion to dismiss was set for a
    hearing on January 22, 2021. Neither Ms. Duron nor her counsel were present for the

    hearing, and Westco Breathalyzers' motion to dismiss as abandoned was granted

    without the introduction of evidence. or testimony.               A judgment was signed in

    conformance with the ruling on February 11, 2021. In response, Ms. Duron filed a

    motion for new trial, contending that the trial court' s judgment was clearly contrary
    to the law and evidence.2
                                  After a hearing consisting of brief argument by counsel for
    both parties, the trial court denied Ms. Duron' s motion for new trial in a judgment
    signed on July 13, 2021.      It is from the July 13, 2021 judgment denying her motion
    for new trial that Ms. Duron appeals.

                                      LAW AND ANALYSIS


          Abandonment functions to relieve courts and parties of lingering claims by
 giving effect to the logical inference that a legislatively designated extended period
 of litigation inactivity establishes the intent to abandon such claims. The presumption

of abandonment that arises under La. Code Civ. P. art. 561 as a result of three years


2

    Louisiana Code ofCivil Procedure article 561 sets forth the proper procedure to challenge an order
of dismissal based on abandonment.
                                         Specifically, Article 561( A)(4) provides that a motion to set
aside anthe
date of  order of dismissal,
            sheriff' s service rather than a motion for new trial, may be filedwithin thirty days of the
                                of the order of dismissal.It is evident from Ms. Duron' s motion that
she sought to reverse the order of dismissal for abandonment; thus, we treat the motion for new trial
as a motion to set aside pursuant to Article 561( A)(4).
Dougherty, 2021- 0433 ( La. App, 1st Cir. 3/ 29/ 22) _SeeSo.
                                                          La. Code Civ. P. art. 865; Dougherty v.
                                                             3d_   2022 WL 909236, * 4 ( Every
pleading is to be construed to do substantial justice, and regardless of the parties' interpretation of
the caption of a pleading, courts will look to the import of a pleading and will not be bound by its
title.)




                                                   3
  of litigation inactivity, however, is not conclusive. Dismissal is the harshest of

 remedies and the general rule is that any reasonable doubt about abandonment should

 be resolved in favor of allowing the prosecution of the claim and against dismissal for
 abandonment.
                   Clark v. State Farm Mut. Auto. Ins. Co., 2000- 3010 ( La. 5/ 15/ 01),

 785 So. 2d 779, 787.


        Louisiana Code of Civil Procedure 561 governing abandonment provides, in
 pertinent part:



        A. ( 1) An action ...
                                is abandoned when the parties fail to take any step in
        its prosecution or defense in the trial court for a period of three years...


         3)
              This provision shall be operative without formal order, but, on ex
       parte motion of any party or other interested person by affidavit which
       provides that no step has been timely taken in the prosecution or defense
       ofthe action, the trial court shall enter a formal order of dismissal as of
        the date of its abandonment.        The sheriff shall serve the order in the
        manner provided in Article 1314, and shall execute a return pursuant to
        Article 1292.


        4) A motion to set aside a dismissal may be made only within thirty days
       of the date of the sheriffs service of the order of dismissal. If the trial
       court denies a timely motion to set aside the dismissal, the clerk of court
       shall give notice of the order of denial pursuant to Article 1913( A) and
       shall file a certificate pursuant to Article 1913( D). [ Emphasis added.]

Article 561 requires a party or interested person' s ex parte motion for dismissal to be
supported by an affidavit stating that no step has been taken in the prosecution or
defense of the action for   a period of three years.   This court has addressed the failure

to include an affidavit in a motion to dismiss for abandonment under Article 561.        In


Wilson v. Koenig and Morris v. Robinson, this court concluded that the trial court' s
grant of the defendant' s ex parte motion to dismiss was improper because the

defendant had not filed the required affidavit. Wilson v. Koenig, 99- 2279 (La. App.
1st Cir. 3/ 31/ 00), 764 So. 2d 1025, 1026; Morris
                                                   v. Robinson, 2021- 0331 (      La. App.
1st Cir. 12/ 22/ 21), 2021 WL 6068219 * 2 ( unpublished).
                                                          However, this court in Clark

v. City of Hammond, 2000- 0673 ( La. App. 1st Cir. 8/ 10/ 00), 767 So. 2d 882, 883-

884, held that the lack of an affidavit was not fatal to the defendant'
                                                                        s motion to dismiss
    for abandonment because a contradictory hearing had taken place in the trial court.

    In Clark, this court distinguished Wilson, in which there had not been a hearing,
    holding that because both sides had the opportunity to present evidence on the issue
    of abandonment at the hearing, the need for an affidavit was obviated. Clark, 767

    So. 2d at 883.


          In this matter, Westco Breathalyzers did not include the required affidavit with

    its motion to dismiss as abandoned. However, unlike in Wilson and Morris, the trial

    court did not dismiss the matter ex parte but, rather, set the matter for a contradictory
    hearing.   Prior to the hearing, Ms. Duron opposed the motion to dismiss by attaching
    several documents she argued proved that there were steps taken in the case within
    three years of her October 9, 2019 motion to set for trial. Ms. Duron' s counsel was


    aware of the hearing date, but mistakenly missed the hearing.
          On the date of the hearing, defense counsel made an appearance and had a brief

    discussion with the trial court regarding the whereabouts of Ms. Duron' s counsel and

    counsel' s purported termination of his representation of Ms. Duron. Immediately
    thereafter, the motion to dismiss for abandonment was granted. Westco Breathalyzers

    offered no evidence and otherwise failed to affirmatively establish that no step was
timely taken in the prosecution or defense            of the action.
                                                                         Additionally, there is no

indication the trial court took judicial notice of its own proceedings or made factual
findings as to steps taken during the abandonment period.'                See Clark, 767 So.2d at

883- 84, noting that the trial court properly could take judicial notice of its own
proceedings and the suit record.
                                       Under these facts, and considering the jurisprudence

that any reasonable doubt must be resolved in favor of maintaining the action, we

3

  Whether a step in the prosecution of a case has been taken in the trial court for a period of three
years is a question of fact subject to a manifest error analysis on appeal. However, a determination
as to whether a case has been abandoned concerns a question of law that is reviewed by simply
determining whether the trial court' s interpretive decision was legally correct. Dimm v. R.J.
Reynolds Tobacco Co., 2012- 1879 ( La. App. 1st Cir. 9/ 13/ 13),   186 So. 3d 680, 683. Here, the trial
court made no factual determinations; thus, the issue before us is whether the trial court was legally
correct in determining the suit has abandoned.


                                                  5
 cannot say that the need for the affidavit required by Article 561 was obviated by the
  contradictory hearing" held in this matter.

          Additionally, we note that the State filed an answer to the petition on February

 3, 2017, which served to interrupt the abandonment period as to all parties properly
 served.
            See Williams v. Montgomery, 2020- 01120 ( La. 5/ 13/ 21),              320 So. 3d 1036,


 1042, recognizing that when any party takes a step in the prosecution or defense of

 the action in the trial court, the abandonment period is interrupted as to all parties who

 have been properly served. See also Delta American Corp. v. Reliant Technologies,
 Inc.,   2009- 1895 ( La. App. 1st Cir. 5/ 11110),    2010 WL 1872877, * 2 ( unpublished) (" It


 is well settled that when any party to a lawsuit takes formal action in the trial court, it
 is effective as to all parties.") The record reflects that, at the time the State' s Answer


 was filed, Westco Breathalyzers had already filed an answer and was properly served
 and joined in the proceeding.` Accordingly, we reverse the July 13, 2021 trial court

judgment denying Ms. Duron' s motion to vacate and set aside the February 11, 2021
order of dismissal.


                                         CONCLUSION


         For the foregoing reasons, we reverse the July 13, 2021 judgment denying

plaintiff-appellant, Sinia Duron' s motion to vacate and set aside the February 11, 2021
order of dismissal; vacate and set aside the February 11, 2021 order of dismissal; and
remand for further proceedings.             All costs of this proceeding are assessed to
defendant -appellee, Westco Breathalyzers, LLC.

         DENIAL OF MOTION TO SET ASIDE REVERSED;                                     ORDER OF

DISMISSAL VACATED AND SET ASIDE; REMANDED.




4 Thus, the holding in Williams, i.e., that steps taken by or against a served defendant to hasten the
matter to judgment are ineffective as to defendants not served, is inapplicable to the facts of this
case.




                                                  6